Citation Nr: 1140063	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06- 34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for undifferentiated type schizophrenia, prior to August 17, 2008.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to August 17, 2008.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty for training from November 1960 to May 1961.  He had active military service from September 1964 to December 1965 and from January 1970 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The November 2005 rating decision granted service connection for undifferentiated type schizophrenia and awarded an initial 50 percent disability rating, effective from July 24, 1998.  The April 2007 rating decision denied the Veteran's claim for a TDIU.  He perfected an appeal as to the RO's actions.  

In a June 2009 rating decision, the RO awarded a 100 percent disability rating for the Veteran's service-connected schizophrenia, effective from August 17, 2008.  The RO's determination effectively rendered moot any claim for a TDIU on and after that date.  See 38 C.F.R. § 4.16(a) (2011).


FINDINGS OF FACT

1.  From July 24, 1998 to August 17, 2008, and resolving all doubt in the Veteran's favor, his service-connected undifferentiated type schizophrenia disorder has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: auditory hallucinations, impaired impulse control, anger, insomnia, intolerance, irritability, and explosiveness, with difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  It was not productive of total occupational and social impairment prior to August 17, 2008. 

2.  Prior to August 17, 2008, service connection was in effect for undifferentiated type schizophrenia, now evaluated as 70 percent disabling, residuals of trauma to the lumbar region, evaluated as 10 percent disabling prior to July 19, 2007, and as 20 percent disabling thereafter; and residuals of a comminuted fracture of the right first finger, rated at zero percent.

3.  Resolving all doubt in the Veteran's favor, the evidence of record reflects that he was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities from July 24, 1998 to August 17, 2008.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the schedular criteria for an initial 70 percent rating, but no higher, for undifferentiated type schizophrenia, are met prior to August 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9204 (2011). 

2.  Resolving all doubt in the Veteran's favor, the criteria for assignment of a TDIU are met from July 24, 1998 to August 17, 2008.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.3.340, 4.3, 4.7, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist 

In June 2001, December 2004, July and October 2006, and June 2008 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the July 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA and non-VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  He was afforded VA examinations in November 1998, September 2000, November 2006, and February 2008 and the examiners' reports are of record.  These records satisfy 38 C.F.R. § 3.326. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

A. Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  
The record reflects that, in the November 2005 rating decision, the RO effectuated a September 2005 Board decision, and granted service connection for undifferentiated type schizophrenia, that was assigned an initial 50 percent rating under Diagnostic Code 9204, effective from July 24, 1998.  In the June 2009 rating decision, the RO awarded a 100 percent evaluation for the Veteran's service-connected schizophrenia, effective from August 17, 2008. 

The General Rating Formula for Mental Disorders, including Diagnostic Code 9204, that evaluates undifferentiated type schizophrenia, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 11 to 20 is indicative of being in some danger of hurting self or others or occasionally failing to maintain minimal personal hygiene or gross impairment in communication.  Id.  A GAF score of 21 to 30 is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Id.  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  Id.  A GAF score of 71 to 80 is indicative of some transient mild symtoms.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 ; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The Veteran contends that he is entitled to a higher initial rating for his service-connected schizophrenia.  Upon review of the evidence of record, the Board concludes that the objective medical evidence is in approximate equipoise as to whether a 70 percent rating is warranted prior to August 17, 2008.  Hence, to that extent, the claim is granted.  However, a rating in excess of 70 percent for PTSD is not warranted prior to August 17, 2008. 

Records from the Social Security Administration (SSA) indicate that, in an August 1983 administrative decision, the SSA found the Veteran totally disabled due to undifferentiated schizophrenia with a strong paranoid load.  He was held to be unable to work since September 1977.

VA and non-VA medical records and reports, dated from 1998 to 2008, reflect the fluctuating course of the Veteran's psychiatric disorder that was treated with prescribed medications, an in-patient hospitalization, and outpatient psychotherapy.

In July 1998, the Veteran submitted a July 17, 1998 signed statement from Dr. J.A.J., a private psychiatrist who reportedly knew him for the past 20 years.  This psychiatrist opined that the Veteran had chronic and severe schizophrenia that rendered him "completely unable to work".  The doctor indicated that the Veteran's disability needed indefinite psychiatric treatment.

During an October 1998 personal hearing at the RO., Dr. J.A.J.O., a private psychiatrist, testified that he knew the appellant since 1977 and his condition worsened.  He said that, although he was not the treating physician, he saw the Veteran in his office and advised him on many occasions (see hearing transcript at page 3).  He also noted that the Veteran's disability had gotten more severe over time and that the SSA awarded disability benefits after discharge due to the psychiatric disability.  Dr. J.A.J.O. said that the Veteran had not worked and did not go out (Id.).

Further, the private psychiatrist stated that the Veteran was psychotic because his frustration level was very low, he did not get along with anyone, and he had nightmares and heard voices.  The psychiatrist said that the Veteran's symtoms were not that of a personality disorder because, in personality disorders, there were no psychotic symtoms.  This doctor indicated that the Veteran's symtoms were psychotic, meaning symtoms of psychosis.  The psychiatrist testified that the Veteran exhibited psychotic symtoms, rather than symtoms of a person with a personality disorder or passive aggressive behaviors.  The doctor said that the Veteran had no frustration or tolerance level and that, when he did not get what he wanted, he went off balance (see hearing transcript at page 8).  When stressors appeared, the doctor said that the Veteran went off balance and succumbed to a psychosis.  He said that the Veteran lacked healthy tools to tolerate tensions of daily life and that the slightest thing would throw him off balance.

In November 1998, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran reported receiving psychiatric treatment with Dr. J.A.J. and took Elavil.  He was unemployed since discharge, lived with his wife and two young children, and received SSA disability benefits.  The Veteran complained of sleep difficulty, an inability to stand people, and aggressivity and irritability.  He spent his days at home caring for his pets.  He complained of having serious problems with his neighbors and that he was short-tempered.  He denied using alcohol for over eight years and denied using drugs.  

Objectively, the Veteran was described as clean, slim, and neatly dressed and groomed.  He was alert and oriented with an anxious, tense, and guarded mood.  His affect was constricted and his attention, concentration, and memory were good.  His speech was clear and coherent.  He used foul language when speaking.  He was not hallucinating and was not suicidal or homicidal.  The Veteran's insight and judgment were fair and he exhibited good impulse control.  The Axis I diagnosis was dysthymia and a GAF score of 75 was assigned.

In September 2000, the Veteran underwent another VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that the Veteran's last psychiatric hospitalization was in 1991 and he did not receive regular treatment.  He said that, every three or four months, he saw a private psychiatrist but also saw different psychiatrists, the last being Dr. J., and the Veteran did not recall the name of his prescribed medicaton.  He had not worked since his discharge and received SSA disability benefits.  He was married twice and had two young children in his present marriage.  The Veteran said that he was ill-humored and had difficulty getting along with others.  His wife said he was antisocial.  He had sleep difficulty and was isolated at home.  To avoid losing control when his children jumped and played, he stayed away and kept to himself because the noise was very bothersome to him.  He stopped using alcohol in 1991.  

Objectively, the Veteran was casually dressed and adequately groomed.  He was alert and in contact with reality.  He was not spontaneous and had a rather angry facial expression.  His answers were short, poorly elaborated but relevant, and coherent.  The content of his thoughts dealt with his avoidance and isolation from others that he said was the only way for him to avoid losing control.  He acknowledged that he was ill-humored, easily irritated, and prone to get into arguments and fights.  He was not actively delusional or hallucinating but his thinking was referential and very projective.  He was not suicidal but was prone to aggressiveness.  His affect was flat, his mood was angry, and he was oriented.  The Veteran's memory and judgment were fair and his insight was very poor.

The VA examiner commented that the Veteran had a personality disorder that had strong characteristics of passive-aggressive and borderline but that the diagnosis of schizophrenia made during a 1968 and subsequent hospitalizations was correct.  According to the VA examiner, the Veteran's personality characteristics were compatible with individuals who can, at some point, become psychotic.  The Axis I diagnosis was schizophrenia in remission of psychotic symtoms with depression.  A GAF score of 50 was assigned.

During the Veteran's August 2001 personal hearing at the RO, Dr. J.A.J.O., the private psychiatrist, said that the Veteran consulted him when he had a problem that occurred monthly (see hearing transcript at page 3).  The doctor noted the Veteran's low tolerance level and that an authority on schizophrenia said that the primary and foremost symptom of a schizophrenic was that he had a consistent inconsistency and they had a very low level of tolerance and frustration (Id. at 7).  The psychiatrist noted the Veteran's history of intolerance and defenses that included catatonic that he explained was to attack and to explode, not to be confused with paralysis (Id. at 8).  

Further, the private psychiatrist disagreed with the recent VA examiner's diagnosis of an adjustment reaction and noted that the Veteran received SSA disability benefits for schizophrenia (Id. at 8-9).  The psychiatrist testified that he disagreed with the VA examiner's assigned GAF score of 50 and opined that it should be a GAF score of 30 or 40 (Id. at 11).  The doctor said that the Veteran was intolerant of others and was always isolated that always represented a risk for others (Id.).  The psychiatrist also disagreed that the Veteran's diagnosis was in remission, noting that the Veteran was always anxious and his behavior was always the same: always locked in, isolated, explosive, intolerant, and delirious (Id.).  The doctor said that the Veteran locked himself in because he believed the world was against him; he did not like anyone, even his children, and had poor interpersonal relations (Id.).  According to this doctor, a noted psychiatrist said that schizophrenics do not want healthy interpersonal relations (Id. at 11-12).  

VA outpatient records, dated from 2000 to 2005, are not referable to the Veteran's psychiatric treatment.

An August 2006 VA outpatient record indicates that the Veteran reported that he felt anxious, depressed, and heard helicopter noises at times, when there were none around.  He was irritable and tense with his teenage children's sounds in the house although he had no complaints about their behavior and they were his pride.  He correlated his anxiety to his efforts to stop smoking.  The Veteran noted his prior psychiatric history of hospitalizations for schizophrenia and a suicide attempt.  He recalled being prescribed Elavil with good result and currently did not take prescribed medication.  The Veteran said that, when anxious, he went out with other veterans, had 3 to 6 beers, and felt more relaxed.  He denied drunkenness, use of illicit drugs, and a history of violence.  

Objectively, the Veteran had good personal hygiene with no evidence of alcohol withdrawal.  He was correct, polite, cooperative, relevant, coherent, and illogical at times, and reported anxiety and depression.  He had a constricted affect with no active hallucinations no structured delusions, no harm ideas to himself or others, and was oriented.  His memory was good with poor judgment and no insight.  The Axis I diagnoses included depression, not otherwise specified (NOS), nonpsychotic, a history of schizophrenia, and alcohol use versus alcohol abuse.  A GAF score of 50 was assigned.  Treatment included prescribed medication.

The Veteran underwent VA examination in November 2006.  According to the examination report, the examiner reviewed the Veteran's computerized VA medical records that did not show that he was in continuous psychiatric treatment at the VA medical center in the last five years.  It was noted that, in July 2006, the Veteran was referred for psychiatric evaluation and consultation by his primary care physician and underwent VA outpatient psychiatric evaluation in August 2006.  He said he would continue treatment at the VA mental hygiene clinic.  The Veteran gave a history of several prior psychiatric hospitalizations and reported occasional drinking of 3 to 6 beers with friends to feel relaxed.  He did not report compulsive heavy drinking or social or medical problems induced by alcohol.  The Veteran had not worked since 1977 and received SSA benefits.  He lived with his second wife and their two teenage children and had three adult children from his previous marriage. 

Subjectively, the Veteran complained of feeling sad and depressed, anxious and tense, with irritability, loss of energy, insomnia, and an inability to concentrate.  He did not report psychotic or cognitive symtoms and described moderate symtoms four or five days a week that interfered with his daily living activities.  

Objectively, the Veteran was appropriately dressed with adequate hygiene and cooperative.  He was spontaneous and established eye contact with the examiner.  The Veteran was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  His thought process was coherent and there was no looseness of association and no evidence of disorganized speech.  There was no evidence of delusions and no evidence of hallucinations.  He had no phobias, obsessions, panic attacks, and suicidal ideas.  His mood was depressed and anxious and his affect was constricted.  The Veteran was oriented, his memory was intact, and his judgment and insight were fair.  The VA examiner said that the Veteran's signs and symtoms were moderately interfering with his employment and social functioning.  There was no impairment of thought process and communication, no evidence of inappropriate behavior, and the Veteran was able to maintain basic activities of daily living.  The Axis I diagnosis was schizophrenia, residual type and a GAF score of 60 was assigned.

In December 2006, VA hospitalized the Veteran for treatment of an acute exacerbation of his service-connected undifferentiated schizophrenia.  According to the discharge summary, he was brought to the hospital by his wife because he wanted to kill a neighbor with whom he had a history of conflict.  The Veteran also had a history of crying spells and sleep difficulty that included hearing voices.  He heard the sounds of helicopters and saw things like shadows.  The Veteran had homicidal ideas against his neighbor and will kill himself afterward.  He planned to use a firearm.  It was noted that the Veteran had a history of past parasuicidal behavior years earlier when his father died.  The Veteran tried with a gunshot but the firearm failed.  He admitted to a family history of suicides in his uncle.  The Veteran admitted to social drinking, about two beers per weekend or with other veterans.  He denied illicit drug use.  

Mental status examination at admission revealed that the Veteran had poor grooming and hygiene and was unshaven.  He seemed mentally alert and oriented.  His speech was coherent and fluent and his mood and affect were angry.  The Veteran's thought process was coherent; his thought content was with suicidal or homicidal ideas with a plan and no ideas of reference present, no obsession or compulsion, and no phobias or delusion.  There was no auditory or visual hallucination present and no illusion.  Insight and judgment were poor.  At admission, his GAF score was 15.  When examined at discharge, the Veteran was alert, oriented, logical, coherent, and relevant.  He denied any suicidal or homicidal ideations or auditory or visual hallucinations.  A GAF score of 60 was assigned.

A June 2007 VA psychiatry outpatient record indicates that the Veteran continued using alcohol and had pending legal charges for drunk driving.  He still lived with his wife and two adolescent children.  He was independent, drove his car, and was active at home.  His hobbies included fishing and sports.  He complained of sleep difficulty and poor attention/concentration.  

Objectively, the Veteran had good personal hygiene with no evidence of alcohol intoxication or withdrawal.  He was correct, polite, cooperative, relevant, coherent and logical.  The Veteran reported an anxious mood, inadequate affect, with no active hallucinations or delusions, and no suicidal or homicidal thoughts.  He was oriented with poor judgment and no insight.  The Axis I diagnoses included schizoaffective disorder and schizophrenia by history.  A GAF score of 50 was assigned.  The VA clinic psychiatrist noted that the Veteran accepted referral to a program for his alcohol dependence problem.  The Veteran reported perceptual disturbances of voices calling his name and "conversations", and complained of sleep difficulty.  

When seen in the VA outpatient psychiatry clinic in August and November 2007, the Veteran complained of insomnia in spite of an increased dose of prescribed sleep medication.  He said that the increased dosage made him drowsy during the day and unable to do daytime chores at home.  He denied suicidal ideation or actively hearing voices.  He was given new medications.  A GAF score of 60 was assigned.

A February 2008 VA examination report reflects that the Veteran was currently enrolled and attending a substance abuse clinic as part of a court sentence due to two driving while intoxicated arrests in less than four months in 2007 for which his driver's license was suspended.  It was noted that VA hospitalized the Veteran in December 2006 for treatment of schizophrenia that was currently treated with prescribed medications and outpatient psychotherapy.  He complained of dizziness associated with his medications that he said caused drowsiness.  The Veteran complained of feeling depressed, frustrated, isolated and, at times, anxious, but medication helped his chronic sleep difficulty.  He described his symtoms as severe and present for many years. 

Objectively, the Veteran appeared clean and casually dressed.  He appeared in contact with reality and had a sad facial expression.  His speech was spontaneous and coherent, his attitude was guarded, his affect was constricted, and his mood was depressed.  He was oriented and there were no delusions or hallucinations.  He understood the outcome of his behavior and partially understood that he had a problem.  The Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  His impulse control was fair with no episodes of violence.  He was able to maintain minimum personal hygiene.  His immediate memory was mildly impaired and recent and remote memory was normal.  It was noted that the Veteran was unemployed since discharge from active service and contended that he was unable to work due to his mental disorder's side effects.  The Axis I diagnoses were schizophrenia, residual type with depression and alcohol dependence in early remission.  A GAF score of 55 was assigned.  The VA examiner answered "yes" on the report to whether there was total occupational impairment due to mental disorder signs and symtoms.

A February 2008 VA psychiatry progress note indicates that the Veteran was evaluated by a psychiatrist who initially saw him in August 2007.  The Veteran gave a history of alcohol use since age 16 but currently claimed he was able to remain sober for twelve years while his children were small.  He denied the use of any alcohol since August 2007 but admitted to having two driving under the influence arrests in less than four months during the past year.  He was presently working to regain his driver's license.  He insisted that he wanted to stop drinking after all the legal and family problems he caused.  It was noted that he was given prescribed medications that were last refilled in November 2007.  The Veteran still complained of insomnia and dizziness when he moved abruptly.  He denied suicidal ideations or actively hearing voices.  He saw a private psychiatrist, Dr. M., for SSA purposes.  

Objectively, the Veteran had adequate hygiene and was appropriately dressed.  His thought processes were logical and coherent with normal thought content.  There were no suicidal ideations.  His mood was euthymic, his affect was constructed and there was no abnormality of perception.  His memory was intact, and judgment and insight were fair.  The Axis I diagnoses included alcohol dependence in remission by history and schizophrenia, chronic residual type by record.  A GAF score of 60 was assigned.  It was noted that supportive psychotherapy was provided and directed to relapse prevention.

According to a June 2008 VA psychiatry clinic outpatient consultation record, the Veteran was referred for follow up of alcohol dependence.  He had two associate degrees in aviation mechanics and was last employed in 1977.  His history of hospitalization in December 2006 was reviewed.  It was noted that the Veteran admitted alcohol abuse since he entered service up to February 2008.  He said he drank five beers during an activity and was arrested in February 2007 for driving while intoxicated.  This was his second arrest since he was arrested in January 2008 also for driving under the influence and hitting a stopped car.  The Veteran requested a change in prescribed medication as his current doses made him feel over medicated.

The examiner noted that the Veteran had adequate hygiene and was appropriately dressed, with coherent and logical thought processes and normal thought content.  He had no suicidal thoughts, his mood was euthymic, and his affect constricted.  There was no abnormality of perception.  He was oriented, his memory was intact and his insight and judgment were good.  The Axis I diagnoses included continuous alcohol dependence and schizophrenia, chronic residual type.  A GAF score of 65 was assigned.  The examiner noted that the Veteran continued to drink beer that he did not consider to be real alcohol.  He also had two arrests the previous year after his VA hospitalization for drinking under the influence. 

After reviewing the record and the relevant rating criteria, it is concluded that an initial 70 percent rating, but no more, is warranted for the Veteran's schizophrenia for the period prior to August 17, 2008. 

On review, the Board finds that the symptoms associated with the Veteran's service-connected undifferentiated schizophrenia best fit the criteria for a 70 percent disability evaluation under Diagnostic Code 9204.  The VA examinations and medical records suggest that a 70 percent rating is in order.  The probative evidence shows that the Veteran's psychiatric disability is currently manifested by occupational and social impairment with deficiencies in most areas, manifested by auditory hallucinations, impaired impulse control, anger, insomnia, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  In reaching this decision, the Board recognizes, and the records also describe a history of drinking alcohol.  Nevertheless, the record also establishes that he was treated for chronic, debilitating symptoms nondissociable from the service-connected undifferentiated schizophrenia that included auditory hallucinations, sleep difficulty, anxiety, social isolation, and difficulty managing anger essentially commensurate with occupational and social impairment with deficiencies in most areas.  See e.g., Mauerhan v. Principi, 16 Vet. App. at 436 (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether the disability picture is comparable to a 70 percent evaluation prior to August 17, 2008.  Overall, the evidence shows that there is a question as to which of the two evaluations should apply, 50 percent or 70 percent, since the level of disability arguably, but not clearly, approximates the criteria for a 70 percent evaluation.  Thus, the Board concludes, with resolution of reasonable doubt in the appellant's favor, that an initial 70 percent rating under Diagnostic Code 9204 is warranted for the period prior to August 17, 2008, under the regulations currently in effect.  38 C.F.R. § 4.7. 

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 70 percent prior to August 17, 2008.  First, the increase to 70 percent prior to August 17, 2008 is warranted only through the application of the reasonable-doubt doctrine.  Second, symptoms set out for the 100 percent rating are not shown.  While, in 1998,  Dr. J.A.J.O. considered the Veteran totally disabled due to his psychiatric disability, and the February 2008 VA examiner answered "yes" to whether there was total occupational and social impairment due to mental disorder signs and symtoms, such statements are not consistent with the objective symptoms noted in the other evidence of record throughout the appeal period.  Though the Veteran harbors resentment and anger toward his neighbor, and was hospitalized in December 2006 for saying that he wanted to kill the neighbor, there is no indication that he has any persistent homicidal ideations or exhibits persistent danger of hurting others.  There is some evidence of auditory hallucinations, but no evidence of persistent suicidal ideations, or persistent delusions.  Further, the record does not reflect that he has experienced memory loss for names of close relatives, or his own name.  There is also no evidence of grossly inappropriate behavior, nor has the Veteran been disoriented as to time or place.  Finally, the evidence does not reflect that he exhibits an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He has presented to his appointments adequately dressed and has maintained his personal hygiene.  Based on all foregoing, the Board concludes that a 100 percent evaluation, the maximum allowable, is not warranted for the Veteran's service-connected undifferentiated schizophrenia.  38 C.F.R. § 4.130, Diagnostic Code 9204.

In sum, resolving all reasonable doubt in the Veteran's favor, an initial 70 percent rating for undifferentiated schizophrenia is granted prior to August 17, 2008.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent. 

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection on July 24, 1998 has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The Board has also considered whether the Veteran's schizophrenia disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

B. TDIU

The RO received the Veteran's formal claim for a TDIU on June 20, 2006.  He reported that he was disabled due to his psychiatric disorder since 1978 when he last worked full time.  The Veteran also indicated that he had two years of college education.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.34l, 4.16(a). 

Prior to August 17, 2008, the Veteran's service-connected disabilities included undifferentiated type schizophrenia, evaluated as 50 percent disabling, residuals of trauma to the lumbar region, evaluated as 10 percent disabling prior to July 19, 2007, and as 20 percent disabling thereafter, and residuals of a comminuted fracture of the right first finger, rated at zero percent.  His combined schedular evaluation was 60 percent.  Thus, he did not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) (2011) prior to August 17, 2008.  See 38 C.F.R. § 4.25 (2011).

However, given Board's action, herein, the Veteran now meets the minimum percentage requirements for a TDIU prior to August 17, 2008, under 38 C.F.R. § 4.16(a).  His schizophrenia disability is now evaluated as 70 percent disabling prior to August 17, 2008.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable, without regard to age or non-service-connected disorders. 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record reflects that the Veteran has not held full time work since leaving active service.  As noted above, the SSA found the Veteran totally disabled due to undifferentiated schizophrenia with a strong paranoid load and considered him eligible for disability benefits since September 1977, when he was discharged from active service.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra. 

In a July 1998 signed statement, Dr. J., a private psychiatrist stated that the Veteran had chronic and severe schizophrenia that rendered him "completely unable to work".  That psychiatrist later testified during the Veteran's October 1998 and August 2001 personal hearings at the RO to the effect that the Veteran had poor interpersonal skills and lacked the tools to tolerate tensions of daily life.

Further, in February 2008, a VA examiner answered yes to a question on the examination form as to whether there was total occupational impairment due to mental disorder signs and symtoms.

As well, VA examiners and clinicians have assigned GAF scores that ranged from 50 (in August 2006), to 60 (in November 2006), to 15 and 60 (when hospitalized by VA in December 2006), to 55 (in February 2008).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association , 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125 , 4.130 (2011).

The schedular rating of 70 percent for schizophrenia, assigned by the Board herein, is reflective of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9204.  As such, it further supports a finding of significant occupational impairment due to the schizophrenia disability alone. 

Moreover, during a November 2006 VA examination that evaluated the Veteran's back disability, the examiner reported that the Veteran had constant low back pain with burning pain on the soles of his feet, that affected his ability to sleep.  The examiner noted that the Veteran received SSA disability benefits and was unemployed and independent in activities of daily life.  But the examiner further noted that the Veteran walked for exercise but was unable to participate in sports, drive more than a short distance, or participate in house maintenance, due to low back pain.  The examiner also reported that the Veteran's back disorder caused pain, stiffness, and decreased range of motion that limited the Veteran's ability to stand or walk for prolonged periods.  The diagnosis was degenerative disk disease at L5-S1.

As detailed above, the Board has determined that the psychiatric disability and lumbar disorder, in and of themselves, result in significant or severe occupational impairment.  The comminuted fracture of the distal right first finger with nail bed laceration assigned a noncompensable disability evaluation is not shown to be significantly disabling.  In pertinent part, the Veteran has provided credible and persuasive statements and hearing testimony in support of such a finding. 

As well, clinicians who knew and evaluated the Veteran concluded that he is unable to work due to his disabilities.  Notably, in the July 1998 statement, Dr. J. said that the Veteran had chronic and severe schizophrenia that rendered him completely unable to work.  Likewise, in February 2008, a VA examiner described the Veteran as oriented and without delusions or hallucinations or homicidal or suicidal thoughts but answered "yes" to a question on the examination report as to whether there was total occupational impairment due to mental disorder signs and symtoms.

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not specifically raise the issue of entitlement to a TDIU prior to June 20, 2006.  See 38 C.F.R. § 4.16.  The Social Security records reflect that the Veteran was unemployable due to schizophrenia effective from September 1977.  The Board finds that the record implicitly raises a claim of TDIU, effective from the date of the grant of service connection for schizophrenia.  

While not binding on the Board, the Court has indicated that where another body has determined that a veteran is unemployable, that determination must be fully addressed, without resort to speculation on employability, or the claim must be allowed or further development completed.  See Brown v. Brown, 4 Vet. App. 307 (1993).  In this case, the veteran had been determined unemployable by the Social Security Administration (SSA) due to psychiatric disability effective from September 1977.  

Resolving all doubt in favor of the Veteran, the Board finds that he is entitled to a grant of a TDIU from the effective date of the grant of service connection for schizophrenia.  As such, the benefit sought on appeal is allowed.  




(CONTINUED ON NEXT PAGE)




ORDER

An initial 70 percent rating, but not higher, for undifferentiated schizophrenia, is granted, for the period prior to August 17, 2008, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is granted from July 24, 1998 to August 17, 2008, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


